Citation Nr: 1103669	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1946 to January 
1948.  The Veteran died in November 1975.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota, which declined to reopen the appellant's 
claim for service connection for cause of the Veteran's death.  
The appellant disagreed and perfected an appeal.  In an October 
2007 decision, the Board did not reopen the appellant's claim.  
The appellant then appealed the claim to the Court of Appeals for 
Veterans Claims (Court) which remanded the claim for further 
action.  In an August 2008 decision, the Board reopened the claim 
and remanded the claim to the RO for further evidentiary 
development.   


FINDINGS OF FACT

1.  The Veteran died in November 1975 survived by his spouse, the 
appellant.

2.  An autopsy determined that the Veteran's cause of death was 
metastatic adenocarcinoma, primary site not found.

3.  The Veteran was not service-connected for any disability at 
the time of his death.

4.  The Veteran arrived in Japan on December 30, 1946, and left 
Japan on or about December 29, 1947.

5.  A preponderance of the competent scientific and medical 
evidence supports a conclusion that the Veteran's metastatic 
adenocarcinoma was not caused by exposure to ionizing radiation 
during his active duty service and was not related to his active 
duty service.


CONCLUSION OF LAW

Entitlement to service connection for cause of the Veteran's 
death is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that the Veteran served in 
Japan shortly after the conclusion of World War II and was 
thereby exposed to ionizing radiation in locations near Hiroshima 
and Nagasaki, Japan.  She contends that the Veteran's exposure to 
residual radiation from the nuclear weapons used on those cities 
caused the cancer that caused his death and she seeks to have the 
cause of his death service-connected.  The Board will first 
address preliminary matters and then render a decision on the 
issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the appellant's claim for 
further procedural and evidentiary development.  Specifically, 
the Board's August 2008 remand ordered VBA to inform the 
appellant of the evidence necessary to establish service 
connection for cause of death secondary to exposure to ionizing 
radiation; to obtain DD 1141 record of exposure to ionizing 
radiation and other service personnel records that may determine 
the Veteran's exposure levels; and, to ask the Defense Threat 
Assessment Reduction Agency (DTARA) to prepare a radiation dose 
estimate regarding the Veteran.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The record in this case shows 
that the Army Dosimetry Center responded in December 2008 that 
they had no records regarding the Veteran; that the appellant was 
informed in a November 2008 letter of the evidence required to 
establish service connection for cause of death secondary to 
exposure to ionizing radiation; and that a dose assessment 
estimate dated October 2009 was provided by the DTARA.  In sum, 
for those reasons, the Board finds that VBA substantially 
complied with the August 2008 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, the appellant was informed in letters dated July 
2002, February 2003 and November 2008 of VA's duty to assist her 
by obtaining records from VA, military and other federal and 
state agencies, and from private medical or employment providers.  
She was also informed in an April 2003 letter of the evidence 
necessary to substantiate a claim for service connection, and the 
November 2008 letter specifically informed her of the evidence 
needed to establish a claim involving exposure to ionizing 
radiation.  Finally, the appellant was informed in an August 2009 
letter of how VA determines a disability rating and an effective 
date.

The record shows that the Veteran's service treatment records 
were destroyed in a fire at the National Personnel Records 
Center.  Under such circumstances, the Court has held that there 
is a heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). 
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records. See Cromer 
v. Nicholson, 9 Vet. App. 215, 217-18 (2005), aff'd Cromer v. 
Nicholson, 455 F.3d 1346 (Fed. Cir. 2006) [there is no "adverse 
presumption" where records have been lost or destroyed while in 
government control which would require VA to disprove a 
claimant's allegation of injury or disease in service in these 
particular cases].

VBA has obtained VA treatment records of the Veteran that regard 
the treatment of his cancer and his autopsy.  In addition, as 
noted above, VBA has obtained records pertaining to estimates of 
the Veteran's ionizing radiation exposure and a medical opinion 
regarding whether the Veteran's estimated exposure during service 
caused the cancer that was the cause of the Veteran's death.  

The appellant has been represented during the pendency of her 
claim and has been informed by VBA of the law and regulations 
that apply to her claim.  The Board notes that the appellant's 
March 2004 VA Form-9 substantive appeal indicates that she did 
not wish to present evidence before a Veterans Law Judge. For 
those reasons, the Board finds that VBA satisfied the duties to 
assist and notify the appellant, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).



Service connection - radiation exposure

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service-connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d). Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions. See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service. In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity. "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service. Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney 
cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2) (2010). In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to a veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2010).

Analysis

The appellant stated in the May 2002 claim to reopen her 
previously denied claim that she believed that the Veteran "died 
of cancer due to radiation exposure sustained during his duty in 
Hiroshima, Japan, some six weeks following the detonation of the 
atomic bomb there."  In the March 2004 VA Form-9 substantive 
appeal, the appellant contended that her husband had told her he 
was in Hiroshima and "scraped bodies out of trees." 

A military discharge document in the record shows that the 
Veteran entered service on October 2, 1946, and was separated 
from active duty service on January 27, 1948.  The record also 
shows that the Veteran left the U.S. for overseas duty on 
December 19, 1946, and arrived at an overseas port on December 
30, 1946.  It further shows he left overseas duty on January 5, 
1948, and arrived in the U.S. on January 19, 1948.  The record 
shows the Veteran was entitled to wear the World War II Victory 
Medal and the "Army of Occupation Medal Japan."

The record shows that the Veteran passed away on November 17, 
1975.  An autopsy performed at the VA Hospital in Minneapolis, 
Minnesota, shows "adenocarcinoma, right lung; status post: 
chemotherapy and radiation therapy with metastases to right and 
left pleurae, liver, gallbladder, left adrenal, right lobe of 
thyroid, lymph nodes, bone and bone marrow."  The official death 
certificate in the record lists the immediate cause of death as 
"metastatic adenocarcinoma, primary site not found." 

The record includes a copy of a marriage certificate indicating 
that the Veteran and the appellant were married on March 19, 
1951.  There is no indication or contention that they were not 
married at the time of the Veteran's death.  Finally, there is no 
evidence of record that the Veteran was service connected for any 
disability at the time of his death. 

As noted above, under VA regulations there are three ways a 
veteran can be service-connected for a disease caused by exposure 
to ionizing radiation.  First, there are diseases that are 
presumptively service-connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, 
service connection can be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to the 
statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-
44 (Fed. Cir. 1994).

With regard to the first track, regulations provide that the 
Veteran must be a "radiation-exposed veteran" as defined under 
3.309(d).  As indicated in the law and regulations section above, 
a radiation-exposed veteran is a veteran who was involved in a 
"radiation risk activity" during active duty service.  Of the 
listing of such activities, the record evidence makes clear that 
the only reasonably relevant listed activity raised by the 
appellant's claim is the 'occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.'  As 
previously discussed, however, the record shows that the Veteran 
was not even on active duty between August 6, 1945, and July 1, 
1946.  Indeed, the Veteran did not arrive in Japan until December 
30, 1946.  Thus, the Veteran could not be a "radiation-exposed 
veteran" for purposes of service connection.

With regard to the second track, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  The Board first 
notes that the last entry of conditions listed as a radiogenic 
disease is "any other cancer."  The Board finds that the 
Veteran's adenocarcinoma qualifies as a radiogenic disease.  
Pursuant to the procedural requirements of section 3.311, VBA 
developed further evidence.  

First, VBA sought and obtained a dose estimate provided by the 
DTARA.  That estimate reviewed the Veteran's available service 
records and determined that the Veteran likely traveled by rail 
from Tokyo to the 21st Infantry Regiment located at Kumamoto, 
Japan, which was about 150 miles from Hiroshima and 45 miles from 
Nagasaki on January 3, 1947.  The DTARA assessment assumed that 
the Veteran would have traveled through Hiroshima on his way to 
his ultimate place of duty in Kumamoto.  In addition, upon his 
pending separation from active duty, the DTARA determined that 
the Veteran was transferred from the 21st Infantry Regiment to 
the 4th Replacement Depot for return to the U.S.  Assuming that 
the Veteran again traveled by rail, DTARA assumed that the 
Veteran traveled through Hiroshima.  The total amount of time the 
Veteran was presumed to be in Hiroshima was 8 hours.  Using that 
time, DTARA provided an estimate of combined external gamma and 
internal does to the lung and other organs from the inhalation 
and ingestion of contaminants determined to be in Hiroshima at 
the time the Veteran was there.   The Board finds that the 
assumptions made by DTARA regarding the time the Veteran spent in 
Hiroshima are reasonable and that there is no indication in the 
record that the appellant believes the assumptions made were 
unreasonable.   

Second, VBA provided the DTARA assessment to the Director, 
Radiation and Physical Exposures, Dr. V.C., M.D., M.P.H.  Dr. 
V.C. reviewed the DTARA report and records pertaining to the 
cause of the Veteran's death.  Dr. V.C. used the Veteran's liver 
as the primary site of his adenocarcinoma which Dr. V.C. noted 
would provide the Veteran with the most favorable assumption.  
Given the assessment, data from the National Institute for 
Occupational Safety and Health and her own assumption, Dr. V.C. 
concluded that "it is our opinion that it is unlikely that the 
Veteran's widely metastatic adenocarcinoma from an unknown 
primary site can be attributed to ionizing radiation exposure 
while in military service." 

The Board, therefore, finds that the competent scientific and 
medical evidence supports a conclusion that the Veteran's 
metastatic adenocarcinoma was not due to ionizing radiation 
exposure during his active duty military service.  The Board 
further notes that the same result is reached under a direct 
service connection theory.

The third track for service connection is under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  As noted above, in order to establish direct service 
connection or service-connected aggravation for a present 
disability, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  The Board will briefly address each element.

The evidence shows that the Veteran died of adenocarcinoma and 
that he was in Hiroshima, Japan, for a period of about 8 hours 
while on active duty.  Thus, the evidence supporting elements (1) 
and (2) are at least in equipoise.  There is, however, no 
evidence of any connection between the Veteran's adenocarcinoma 
and his exposure to radiation while on active duty.  Indeed, the 
competent medical evidence is against the appellant's claim.  
Moreover, there is no other cause or opportunity of exposure to 
radiation that has been advanced by the appellant or that is 
reasonably raised by the record evidence.

To the extent that the appellant believes that her husband's 
cancer was caused by exposure to radiation during his active duty 
service, the Board observes that such belief, however sincere and 
admirable, does not rise to competent evidence.  There is nothing 
in the record that indicates that the appellant has the training, 
experience or education that would qualify her to provide an 
opinion regarding the etiology of the Veteran's cancer.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Moreover, the Board finds that the probative value 
of her contention is simply outweighed by medical opinion 
provided by Dr. V.C.

In sum, after review of the entire record, the Board finds that 
entitlement to service connection for cause of the Veteran's 
death is not warranted.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.


____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


